       Case 3:19-cr-00110-RV Document 226 Filed 09/02/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

UNITED STATES OF AMERICA

                  VS                               CASE NO. 3:19cr110-RV

HALEY COOK MURPH

                        REFERRAL AND ORDER

Referred to Judge Vinson on September 2, 2020
Type of Motion/Pleading:    MOTION FOR EARLY SURRENDER

Filed by:  Defendant         on    September 1, 2020     Doc. No. 224
X     Unopposed Pleading
Response:                    on                          Doc. No.


                                         JESSICA J. LYUBLANOVITS
                                         CLERK OF COURT
                                         /s/ Keri Igney
                                         Deputy Clerk


                                  ORDER

Upon consideration of the foregoing, it is ORDERED this 2nd day of September,
2020, that:
    The requested relief is GRANTED.

                                /s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE
